 


109 HR 4730 IH: To amend title 37, United States Code, to require the phased recovery of overpayments of pay and allowances made to members of the uniformed services, to delay the start of overpayment recovery from members who are wounded or injured, or who incur an illness, in a combat operation or combat zone, and for other purposes.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4730 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to require the phased recovery of overpayments of pay and allowances made to members of the uniformed services, to delay the start of overpayment recovery from members who are wounded or injured, or who incur an illness, in a combat operation or combat zone, and for other purposes. 
 
 
1.Phased recovery of overpayments of pay made to members of the uniformed services
(a)Phase recovery required; maximum monthly installmentSubsection (c) of section 1007 of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)If the indebtedness of a member of the uniformed services to the United States is due to the overpayment of pay or allowances to the member through no fault of the member, the amount of the overpayment shall be recovered in monthly installments. The amount deducted from the pay of the member for a month to recover the overpayment amount may not exceed 20 percent of the member’s pay for that month..
(b)Recovery delay for injured membersSuch subsection is further amended by inserting after paragraph (3), as added by subsection (a), the following new paragraph:

(4)If a member of the uniformed services is injured or wounded under the circumstances described in section 310(a)(2)(C) of this title or, while in the line of duty, incurs a wound, injury, or illness in a combat operation or combat zone designated by the Secretary of Defense, any overpayment of pay or allowances made to the member while the member recovers from the wound, injury, or illness may not be deducted from the member’s pay until after the end of the 90-day period beginning on the date on which the member is notified of the overpayment..
(c)Conforming amendmentsSuch subsection is further amended— 
(1)by inserting (1) before Under regulations; 
(2)by striking his pay both places it appears and inserting the member’s pay; 
(3)by striking However, after and inserting the following:

(2)After; and 
(4)by inserting by a member of the uniformed services after actually received. 
 
